Citation Nr: 0838726	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an increased rating for lichen planus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2005 and September 2005 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for an acquired 
psychiatric disorder, to include bipolar disorder, and 
continued a 10 percent rating for lichen planus.  

In an August 2008 statement, the veteran appears to have 
claimed that the May 20, 1952, rating decision to deny 
compensation for lichen planus was clearly and unmistakably 
erroneous.  The Board refers that matter to the RO for 
appropriate action. 

The claim for service connection for a psychiatric disorder 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran's lichen planus is manifested by subjective 
complaints of itching and objective evidence of slight 
exfoliation and itching on a small area.  It does not involve 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas that are affected; nor has it required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total of six weeks or more, but not constantly, 
during the past 12-month period.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for lichen 
planus have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.118, Diagnostic Codes (DCs) 7802, 7804, 7806 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran has been diagnosed with lichen planus.  The RO 
rated the condition, by analogy, under DC 7806, which 
contemplates disability due to dermatitis or eczema.  38 
C.F.R. § 4.118, DC 7806 (2008).  Given the nature of the 
veteran's disability, the Board finds that the rating 
criteria applied by the RO are appropriate.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(2008).  The Board can identify no more appropriate 
diagnostic code and the veteran has not identified one.  
Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the 
Board will proceed with an analysis of the veteran's 
disability under that diagnostic code.   

Under DC 7806, a 10 percent rating will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2008).  DC 7806 also 
allows the skin disability to be rated as disfigurement of 
the head, face, or neck or as scars, depending on the 
predominant disability.  38 C.F.R. § 4.118, DC 7806.   

Diagnostic Code 7802 pertains to superficial scars other than 
the head, face, or neck that do not cause limited motion.  A 
10 percent rating is assigned for a scar that covers an area 
or areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2008).  

Under the rating criteria for DC 7804, a 10 percent rating is 
assigned for a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2008).  

Post-service VA medical records dated from August 2004 to 
August 2006 show that the veteran received intermittent 
treatment for lichen planus.  He presented with itchy rashes 
on multiple sites of his body.  

On VA examination in November 2004, the veteran reported that 
he experienced flare-ups of his lichen planus when he had 
increased stress.  He stated that he had one to two flare-ups 
a year that lasted several weeks to several months.  He 
reported being treated with topical cream for his skin 
disability over the previous few years.  He explained that 
when he had a flare-up, he developed itchy plaques that could 
manifest on both legs or on the back and sometimes on the 
hands.  He complained of quitting a couple of jobs because he 
was itching all the time.  Examination revealed a collection 
of dry, scaly, flat, brownish, pigmented papules that were 
currently not itching and covered about 10 percent of the 
whole back.  There was a residual scar of previous lichen 
planus in the right lower leg that measured an area of 4 
centimeters by 2 centimeters and was violaceous, fibrous, and 
slightly tender.  There were small papular lesions on the 
right thigh and left leg that covered less than 1 percent of 
the arm and leg areas.  The veteran also had a small papular 
lesion on the right hand that was 4 to 5 millimeters in 
diameter.  He reported that the lesions would go into 
remission and clear up but then flare up again.  There were 
no lesions on the face, and there was no disfigurement.  The 
examiner diagnosed the veteran with lichen planus with 
recurrent flare-ups.  The area covered with lichen planus 
varied at different times, and there were currently residuals 
covering 10 percent of the back and less than 1 percent on 
the arms and legs.  

At an August 2006 VA examination, the veteran reported that 
the lesions of his lichen planus erupted in different areas.  
He stated that his lichen planus was intermittent with 
remissions.  He was being treated with ointment.  He 
complained of intermittent abnormal sensation, crusting, 
itching, peeling skin, and pigment change.  Examination 
revealed no urticaria, primary cutaneous vasculitis, erythema 
multiforme, or systemic symptoms associated with the skin 
disease.  There was a raised dark brown lesion on the right 
temporal region of the head that was less than one centimeter 
around.  There were raised, dark, crusty, scattered itchy 
areas on the right thigh that were 2 centimeters by 8 
centimeters in area.  A photograph showed the lesions on the 
right thigh with topical cream resulting in a lighter shade 
of dark pigmentation than it actually was.  There was a white 
scar from a lesion excision on the right lateral shin area, 
and the condition was unchanged from the last VA examination.  
The left hand and right forearm had white, crusty individual 
lesions that were less than 0.5 centimeters each.  The 
examiner found that the veteran's lichen planus covered less 
than 5 percent of the exposed areas affected and less than 5 
percent of the total body area affected.  

Regarding the veteran's scar on his  right lower leg, it did 
not cover an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  It 
only measured an area of 4 centimeters by 2 centimeters.  
Therefore, an increased rating is not warranted for the 
lichen planus under DC 7802.  Examination of the right lower 
leg scar showed that it was violaceous, fibrous, and slightly 
tender.  DC 7804 allows a maximum 10 percent rating for a 
superficial scar that is painful on examination.  38 C.F.R. 
§ 4.118, DC 7804.  Since the veteran is already in receipt of 
a 10 percent rating for his lichen planus, he cannot receive 
an increased rating for his disability under DC 7804.  To 
assign a separate rating under that diagnostic code under 
that diagnostic code would constitute pyramiding.  The 
evaluation of the same disability or manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Implicit within the language of 38 U.S.C.A. § 1155 is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology.  Such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203 (1993).  Because DC 7806 
deals with affected areas, and because the affect on those 
areas includes discomfort, tenderness, and pain of the skin, 
the Board finds that a separate rating under DC 7804 cannot 
be assigned as that diagnostic code also rates pain of the 
skin.

The Board finds that the veteran is also not entitled to a 
rating in excess of 10 percent under DC 7806.  When the 
veteran's lichen planus had been active in November 2004, 
only 10 percent of the back and less than 1 percent of the 
arms and legs were affected.  In August 2006, less than 5 
percent of the head, thigh, forearm, and hand were affected 
by the lichen planus.  In both cases when the veteran's 
lichen planus had been active, the affected areas were well 
under the requirement for a 30 percent rating that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas were affected.  Additionally, as the veteran has never 
been treated with systemic therapy such as corticosteroids or 
other immunosuppressive drugs, he does not meet those 
criteria for a 30 percent rating.  38 C.F.R. § 4.118, DC 7806 
(2008). 

The Board appreciates the veteran's complaints regarding the 
severity of his lichen planus.  However, the weight of the 
credible evidence demonstrates that his lichen planus does 
not warrant a rating in excess of 10 percent disabling.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004, June 
2005, and May 2008; rating decisions in February 2005 and 
September 2005; statements of the case in December 2005 and 
July 2006; and supplemental statements of the case in 
September 2006, August 2007, and February 2008.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for lichen planus is denied.  


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2008).

Furthermore, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2005).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (that is, pursuant to DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).

The veteran has claimed service connection for a psychiatric 
disorder.  Among his diagnoses is post-traumatic stress 
disorder.  He has not been notified of the criteria for 
claims for service connection for post-traumatic stress 
disorder, nor has he been given the opportunity to provide 
information regarding his claimed stressors.  The Board finds 
that the veteran should be notified of the criteria for 
claims for service connection for post-traumatic stress 
disorder.  If any stressor information is provided and 
verified, a VA examination would be useful to determine 
whether a diagnosis of post-traumatic stress disorder is 
appropriate.

Accordingly, this case is REMANDED for the following:

1.  Send the veteran a notice letter 
informing him of the criteria for claims 
of service connection for post-traumatic 
stress disorder.  Request that he send 
information regarding any claimed 
inservice stressors or combat events.

2.  If the veteran responds with 
information regarding stressful events 
during his service, attempt to verify the 
occurrence of those events with the 
service department.

3.  If there are any stressful events 
whose occurrence has been corroborated by 
service records, schedule the veteran for 
a VA examination to determine whether a 
diagnosis of post-traumatic stress 
disorder is appropriate.  The examiner 
should be informed what stressful events 
have been corroborated by the service 
department.  The claims folder should be 
reviewed by the examiner and that review 
should be noted in the examination 
report.  Specifically the examiner should 
provide the following information:

a)  Is a diagnosis of post-traumatic 
stress disorder pursuant to DSM-IV 
appropriate?

b)  If not, please state which 
criteria for that diagnosis are not 
met.

c)  If so, is that diagnosis due to 
an inservice stressful event whose 
occurrence has been corroborated?

4.  Then, readjudicate the issue of 
service connection for a psychiatric 
disorder.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


